Citation Nr: 0611300	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from March 1966 until March 
1968.  He filed his initial claim for benefits in August 
2001.  

The matter comes before the Board of Veterans' Appeals 
(Board) from an appeal of the February 2002 rating decision 
of the Hartford Regional Office (RO).   


FINDING OF FACT

The veteran is not shown to have a diagnosis of PTSD due to 
any verified event during his period of military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

NOTICE AND DUTY TO ASSIST

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The requirements of the VCAA apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini, 
supra.  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, 
supra; Pelegrini, supra.

In this regard, the veteran was provided a VCAA notice letter 
in December 2001 advising him of the evidence needed to 
substantiate the claim for service connection, and of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  In a separate December 2001 letter, the RO 
also advised the veteran to provide a comprehensive list of 
the in-service stressors that he believed led to his PTSD.  A 
PTSD questionnaire was enclosed with this letter.  The Board 
notes that both of these letters were issued prior to the 
initial adjudication of his claim in the February 2002 rating 
decision.  

Therefore, the Board believes the content of the notice 
provided to the veteran substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate the claim for PTSD, and of 
his and VA's responsibilities under the VCAA, and he was 
given such notice prior to initial adjudication of his claim.

Despite the inadequate notice provided to the appellant on 
the disability evaluation and effective date elements of the 
service connection claim, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that the claim of 
entitlement to service connection for PTSD must be denied, 
any questions as to the appropriate disability evaluation or 
effective date to be assigned for the claimed disabilities 
are rendered moot.  

The duty to assist has also been fulfilled.  The claimant 
requested, and was provided, a hearing before a Decision 
Review Officer (DRO) in September 2003.  The transcript of 
that hearing is in the record and was fully considered by the 
Board.  The RO has obtained the veteran's VA treatment 
records and arranged for him to undergo a VA examination.  

The Board recognizes that the agency of original jurisdiction 
did not refer the veteran's alleged in-service stressors to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly know as U.S. Armed Center for Unit Records 
Research (USASCURR)) for corroboration.  As will be discussed 
in greater detail below, although the veteran alleged 
numerous in-service stressors, he has not provided the 
requisite detail so as to allow the RO to request 
verification.  In this regard, the Board notes the veteran 
did not complete the PTSD Questionnaire that was provided in 
December 2001, nor has he provided any specific written 
statement setting forth his alleged in-service stressors, 
even though he was specifically asked to do so in the 
December 2001 letter.  Thus, the Board finds that VA has 
satisfied the duty to assist provisions of the law to the 
extent possible under the circumstances.


      SERVICE CONNECTION

VA regulations for entitlement to service connection for PTSD 
require that three elements be present: (1) medical evidence 
diagnosing PTSD; (2) combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
VAOPGCPRE 12-99 (October 18, 1999).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  VAOPGCPREC 12-99.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau, 9 Vet. App. at 
395-396 (1996); Cohen, 10 Vet. App. at 142 (1997).

The evidence does not show that the veteran engaged in combat 
with the enemy.  Indeed, the veteran served in the United 
States Army from March 1966 to March 1968, including service 
in Vietnam from November 1966 until November 1967.  He was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  Additionally, service personnel records 
reflect that the veteran's military occupational specialty 
was combat engineer.  Nonetheless, his DD Form 214 indicates 
no medals indicative of participation in combat, and the 
service medical records are negative in this regard.  While 
the veteran has reported that he was subjected to hostile 
enemy fire while serving in the Republic of Vietnam, he has 
provided no substantiating information which could be used to 
verify his combat participation.

In sum, the record does not indicate participation in any 
combat activities.  As he does not have combat veteran 
status, verification of a claimed stressor would have to be 
obtained.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).

After carefully reviewing and weighing the evidence and 
information of record, the Board finds that a preponderance 
of the evidence weighs against the veteran's claim because 
objective evidence of record fails to verify the occurrence 
of any alleged in-service stressor, and because the veteran 
has not provided sufficient detail regarding his alleged in-
service stressors so as to allow VA to seek verification from 
the service department.

As noted above, the veteran was asked in the RO's December 
2001 letter to provide a written statement detailing his 
alleged in-service stressors.  He was advised to be as 
detailed as possible because the information he provided 
would be used to verify the claimed in-service stressor.  He 
was also provided a PTSD Questionnaire to facilitate this 
process.  However, the veteran did not subsequently provide 
any written statement regarding his alleged in-service 
stressors nor did he complete the PTSD Questionnaire.  Thus, 
the only information of record regarding the claimed in-
service stressors are statements made by the veteran during 
VA examination and during his September 2003 personal 
hearing.

During a December 2001 VA outpatient examination, the veteran 
stated that he had been traumatized in Vietnam while serving 
in an engineering unit tasked with building bases for the 
forces there.  He was assigned administrative duties and 
described himself as a 'paper pusher,' but stated he often 
felt his life was in danger 'just being there.'  He stated 
that on one occasion he was sent out to retrieve bodies.  

Shortly thereafter, during the January 2002 VA PTSD 
examination, the veteran reported additional in-service 
stressors.  These included: (1) having weapons pointed at him 
in error by other Army soldiers; (2) directing his loaded 
weapon at a group of soldiers who were attempting to gain 
entry into a supply area while the veteran had been on guard 
duty; (3) watching helicopters strafe a valley; (4) 
witnessing the explosion of an ammunition dump several miles 
away; and (5) observing the enemy set up traps around the 
compound while he was on guard duty.  

During his subsequent September 2003 hearings, the veteran 
indicated that he was responsible for clearing mine fields, 
and that he also served on guard duty.  He described 
observing an explosion at an ammunition depot while serving 
on guard duty, but he was unable to recall the date of this 
event.  He also reported being subject to enemy fire while in 
vehicles, being involved in a firefight while serving as a 
guard, and being present in a bunker during an attack.  
However, he was unable to provide the dates of any of these 
events.

During a March 2003 outpatient examination, the veteran 
described himself as a combat engineer responsible for 
blowing up bridges and land mines.  He also claimed to have 
been assigned "to bag bodies and witnessed some gruesome 
situations."  

While service records show that the veteran was physically 
present in Vietnam during the period from November 1966 to 
November 1967, these records fail to show that the claimed 
events, such as exploding ammunition dumps and C-130 close 
proximity firing, actually occurred.  The only evidence 
regarding these incidents emanates from the veteran himself, 
and there is no corroborating evidence associated with the 
claims folder.  Such statements, without corroborating 
objective evidence, are of no probative value, and are 
insufficient to establish service connection.

Although VA has a responsibility to attempt to verify claimed 
in-service stressors, the Board notes that the stressors 
reported by the veteran during VA examination and his 
September 2003 hearing are vague, lacking details such as 
time and/or specific place.  Furthermore, he has failed to 
provide a written description of his stressors, even after 
receiving a letter from the RO requesting same and explaining 
the need for a verified stressor as part of a successful 
claim for service connection of PTSD.

In short, there is no corroboration of the reported 
stressors, nor can there reasonably be corroboration in light 
of the veteran's vague accounts and his lack of cooperation 
in providing sufficient detail to facilitate verification of 
these stressors.  Thus, in the absence of one of the required 
elements under 38 C.F.R. § 3.304(f), the Board finds that the 
claim for service connection for PTSD must be denied.

Furthermore, the Board also concludes that, even if there was 
evidence verifying the veteran's claimed in-service 
stressors, the preponderance of the evidence is against 
finding that the veteran has a current diagnosis of PTSD that 
has been related to those claimed stressors.  

In this regard, the Board notes the December 2001 outpatient 
examination in which the examiner noted a diagnosis of 
generalized anxiety disorder and borderline personality 
disorder.  Although the examiner considered whether the 
veteran met the diagnostic criteria for PTSD, the examiner 
specifically found that such a diagnosis was not warranted.  
In particular, the examiner noted that the veteran had 
reported complaints of irritability and temper, but that he 
also described these as long term problems that had been 
present since childhood.  The examiner noted that these were 
the most predominant symptoms, and that they were more 
attributable to a personality disorder rather than a mood 
disorder. 

The Board notes that the absence of a PTSD diagnosis in this 
record is also with other VA mental health treatment records 
dated from October 2001 through January 2002, which reflect 
that the veteran was diagnosed with a mood disorder 
associated with employment concerns and concerns over his 
wife's health (throat cancer).  The October 2001 treatment 
reports also show a bi-polar disorder and an intermittent 
explosive disorder, noting that the veteran's alcohol 
dependence was in full remission, his cannabis dependence was 
in full remission, and that unemployment, financial and 
marital difficulties were foremost in his mind.

The Board finds that these records are also consistent with 
the report of the January 2002 VA PTSD examination in which 
the examiner noted diagnoses of generalized anxiety disorder 
and personality disorder not otherwise specified.  The 
examiner considered the veteran's alleged in-service 
stressors, but found that, although the veteran had some 
symptoms associated with PTSD, the criteria for a clinical 
diagnosis of PTSD were not met, and his current psychiatric 
concerns were related to his unemployment and financial 
issues.

The Board notes that, in several VA outpatient records dated 
in 2002, a number of nurse practitioners who saw the veteran 
during primary care visits listed PTSD among his health 
problems.  However, it appears that these notations were 
based on the veteran's own reports as to his medical history.  
Thus, the Board finds these notations to be of no probative 
value.

The Board also notes that, between February 2003 and July 
2003, a VA psychiatric registered nurse repeatedly noted a 
diagnosis of PTSD related to the veteran's military service.  
However, the Board finds the nurse's opinion to be less 
probative than those of the VA psychiatrists who examined the 
veteran in December 2001 and January 2002, and found that he 
did not meet the diagnostic criteria for PTSD.  In finding 
that the veteran did suffer from PTSD, the registered nurse 
did not reconcile her findings with those of the VA 
psychiatrists, and, in fact, there is no indication that she 
reviewed their reports.  Furthermore, although the nurse did 
refer to a June 2002 mental health note for the veteran's 
history, that note contains no specific finding that the 
veteran suffers from PTSD.  In fact, in June 2002, the 
examiner specifically found that the veteran suffered from 
depression and bipolar disorder.  Similarly, the nurse also 
referred back to the October 2001 mental health note for the 
veterans history, but that note also contains no finding of 
PTSD. 

Given the inconsistency between the VA nurse's diagnosis, and 
the prior medical evidence discussed above, including the VA 
psychiatric examinations in which the veteran was found to 
not meet the criteria for PTSD, the Board finds her opinion 
to be clearly outweighed by that prior medical evidence.

In short, based on the aforementioned, the requirements for 
entitlement to service connection for PTSD are not met.  The 
veteran's military record simply does not support combat 
status, or meet the second element requirements of 
§ 3.304(f).  In addition, even if the veteran's reported in-
service stressors were verified, the preponderance of the 
medical evidence establishes that the veteran does not have 
PTSD related to his military service.  

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for post traumatic stress disorder is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


